Citation Nr: 0732799	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  07-16 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a respiratory 
disability, claimed as secondary to asbestos exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to July 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for a 
asbestosis, claimed as secondary to asbestos exposure.  The 
veteran subsequently initiated and perfected an appeal of 
this determination.  

In October 2007, the Board granted the veteran's motion for 
advancement of his appeal on the Board's docket.  


FINDING OF FACT

The record does not contain competent evidence of asbestos 
exposure during the veteran's military service.


CONCLUSION OF LAW

A respiratory disability, to include any disability secondary 
to asbestos exposure, was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).

Prior to the initial adjudication of the claimant's claim, a 
letter dated in June 2006 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The claimant was aware that it was 
ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The June 2006 letter 
informed the claimant that additional information or evidence 
was needed to support the claim and asked the claimant to 
send the information or evidence to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  There is no indication in 
the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  While the claimant has not been afforded a VA medical 
examination of his claimed disability, the Board finds such 
an examination is not necessary in the present case.  The 
Board finds that the record, which does not reflect competent 
evidence indicating a nexus between service and the disorder 
at issue, warrants the conclusion that a remand for an 
examination and/or opinion is not necessary to decide the 
claim.  See 38 C.F.R. § 3.159(c)(4) (2007).  As service and 
post-service medical records provide no basis to grant this 
claim, the Board finds no basis for a VA examination or 
medical opinion to be obtained.  

Under McLendon v. Nicholson [20 Vet. App. 79 (2006)] in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case.  The records otherwise satisfy 38 C.F.R. 
§ 3.326.  

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Finally, since the Board has 
concluded that the preponderance of the evidence is against 
the claim of service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The veteran seeks service connection for a respiratory 
disability, to include as secondary to asbestos exposure.  
Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).  As with any claim, when 
there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

Regarding service connection claims for respiratory 
disabilities secondary to asbestos exposure, VA has issued a 
circular on asbestos exposure and asbestos-related diseases.  
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988) (DVB Circular), provides guidelines for considering 
compensation claims based on exposure to asbestos.  The 
information and instructions from the DVB Circular have been 
included in the VA Adjudication Procedure Manual, M21-1 (M21- 
1), Part VI, 7.21.  The guidelines provide that the latency 
period varies from 10 to 45 years between first exposure and 
development of the disease.  Also of significance is that an 
asbestos-related disease can develop from brief exposure to 
asbestos or from being a bystander.  The most common disease 
is interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of the pleura and peritoneum, 
lung cancer, and cancers of the gastrointestinal tract.  See 
M21-1, part VI, para. 7.21(a)(1).  These provisions are not 
substantive, but must be considered by the Board in 
adjudicating asbestos related claims.  VAOPGCPREC 4-2000 
(2000); 65 Fed. Reg. 33,422 (2000).  

The veteran contends that he traveled on military troop ships 
on two occasions of 30 days each, and was berthed in a bunk 
directly below insulated steam pipes covered with asbestos, 
resulting in respiratory damage to his lungs.  The veteran's 
service medical records appear to be incomplete, as only his 
July 1953 service separation medical examination is of 
record.  When a veteran's records have been lost or are 
otherwise incomplete, the Board has a heightened duty to 
explain its findings and conclusions and to carefully 
consider the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  In attempting to 
reconstruct the veteran's service medical records, the RO 
obtained Surgeon General's Office hospitalization abstracts 
concerning the veteran.  According to the abstracts obtained, 
the veteran was hospitalized in January 1952 for a 
schizophrenic reaction, paranoid type.  However, no mention 
was made of a respiratory disability.  Likewise, the July 
1953 service separation medical examination report was 
negative for any abnormality of the respiratory system.  

Post service, the veteran did not seek medical treatment for 
many years, according to the medical evidence of record.  In 
August 1997, the veteran was seen by a private physician, who 
took an X-ray of the veteran's chest and noted bilateral 
pleural thickening, diaphragm plaque formation, and pleural 
calcification.  The examiner stated the veteran had a 
"significant history of asbestos exposure" and these 
findings were "consistent with asbestos associated pleural 
fibrosis."  

The veteran has also received VA outpatient medical treatment 
since approximately 2000.  However, his treatment records are 
negative for any diagnosis of a respiratory disability.  On 
general medical examination in May 2005, his lungs were clear 
and equal to auscultation, with no shortness of breath or 
labored breathing.  The veteran denied any history of 
smoking.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
service connection for a respiratory disability, claimed as 
secondary to asbestos exposure.  While the veteran has 
submitted an August 1997 X-ray report confirming bilateral 
pleural thickening, diaphragm plaque formation, and pleural 
calcification "consistent with asbestos associated pleural 
fibrosis", no evidence has been presented confirming 
asbestos exposure during military service.  The Board notes 
the veteran's service was in the U.S. Army, which does not 
suggest significant shipboard service.  Even assuming the 
veteran was aboard a troop ship, as he claims, he has 
reported no more than 60 days total aboard ship, suggesting 
minimal, if any, asbestos exposure.  After service, the 
veteran worked as a plumber, raising the possibility of post-
service occupational asbestos exposure.  While the private 
1997 medical treatment records suggest the veteran has 
pleural fibrosis secondary to a "significant history of 
exposure to asbestos dust", the examiner did not identify 
the source of that exposure.  In the absence of any evidence 
confirming in-service asbestos exposure, service connection 
for a respiratory disability must be denied.  

The veteran has himself alleged that his current respiratory 
disability is the result of asbestos exposure during military 
service.  However, as a layperson, he is not capable of 
making medical conclusions, thus, his statements regarding 
causation are not competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  

In conclusion, the preponderance of the evidence is against 
the veteran's service connection claim for a respiratory 
disability, to include as secondary to asbestos exposure.  As 
a preponderance of the evidence is against the award of 
service connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for a respiratory 
disability, claimed as secondary to asbestos exposure, is 
denied.  




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


